ATLANTIC AMERICAN REPORTS INCREASED SECOND QUARTER AND SIX MONTH RESULTS ATLANTA, Georgia, August 10, 2011 - Atlantic American Corporation (Nasdaq-AAME) today reported increased second quarter and six month results.Net income for the three month period ended June 30, 2011 was $192 thousand, or nil per diluted share, more than doubling the net income of $76 thousand, or nil per diluted share, for the three month period ended June 30, 2010.Net income for the six month period ended June 30, 2011 increased 34% to $661 thousand, or $0.02 per diluted share from net income of $493 thousand, or $0.01 per diluted share in the comparable period of 2010.Book value increased to $3.47 per share at June 30, 2011 from $3.40 per share at the end of last year. Total revenues for the three month period ended June 30, 2011 were $29.1 million, increasing 7.3% from the $27.1 million for the three month period ended June 30, 2010.Insurance premiums during this quarter increased 7.4% from the comparable 2010 premiums.For the six month period ended June 30, 2011, revenues were $57.1 million, increasing 7.7% from the comparable 2010 revenues of $53.1 million.The increase in premiums during the three month and six month periods ended June 30, 2011 resulted primarily from increased sales of the Medicare supplement product in the life and health segment and increased commercial automobile premiums in the property and casualty segment.Investment income in both the three and six month periods ended June 30, 2011 increased in comparison with the comparable periods of 2010 and resulted primarily from increased average balances of higher yielding invested assets. “The first half of 2011 has been very successful,” said Hilton H. Howell, Jr., chairman, president and chief executive officer.“Our insurance premiums are continuing to increase on a quarter to quarter basis in both our life and health and property and casualty operations.Our investment portfolio is fully invested and well diversified and has resulted in increases in investment income on a quarter to quarter basis.While expenses such as losses, commissions and underwriting have increased, consistent with premium levels, general and administrative expenses are being closely managed.We are continuing with our stock buyback program even as total cash and investments held by our parent company increased to $26.5 million at June 30, 2011.During the second quarter this year we also paid a 2 cent per share dividend on the Company’s common stock and completed most of the due diligence related to the block of Medicare supplement business which we are acquiring from American Community Mutual Insurance Company.” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal subsidiaries consist of American Southern Insurance Company, American Safety Insurance Company, and Bankers Fidelity Life Insurance Company. Note regarding Private Securities Litigation Reform Act: Except for historical information contained herein, this press release contains forward-looking statements that involve a number of risks and uncertainties.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Financial Data (Unaudited; Dollars in thousands, except per share data) Three months ended Six months ended June 30, June 30, Insurance premiums Life and health $ 16,466 $ 15,598 $ 32,455 $ 30,899 Property and casualty Investment income Realized investment gains, net 70 13 71 13 Other income Total revenue Insurance benefits and losses incurred Life and health Property and casualty Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes 63 Income tax expense (benefit) Net income $ 192 Net income per common share (basic and diluted) $ - $ - $ 0.02 $ 0.01 June 30, December 31, Selected Balance Sheet Data Total cash and investments Insurance subsidiaries Parent and other Total assets Insurance reserves and policyholder funds Debt Total shareholders' equity Book value per common share Statutory capital and surplus Life and health Property and casualty
